Citation Nr: 1020154	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-19 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

2.  Entitlement to an initial rating for tinnitus in excess 
of 10 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell





INTRODUCTION

The Veteran served on active duty from October 1957 to 
September 1960. 

A January 2005 rating decision denied service connection for 
a bilateral hearing loss.  The Veteran initiated an appeal by 
filing a Notice of Disagreement in that same month.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision in which 
the RO granted service connection for bilateral hearing loss 
and assigned a noncompensable (zero percent) rating, and 
which also granted service connection for tinnitus which was 
assigned an initial 10 percent rating.  The Veteran has 
perfected an appeal of the initial disability rating assigned 
for bilateral hearing loss by filing VA Form 9 in April 2006.  
In that VA Form 9 he also implicitly challenged the initial 
10 percent rating assigned for tinnitus.  

The Veteran was scheduled for an RO hearing but cancelled 
that hearing. 

The issue of entitlement to an initial rating for tinnitus in 
excess of 10 percent for tinnitus is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Bilateral hearing loss is manifested by no more than Level II 
hearing in the right ear and no more than Level IV hearing in 
the left ear.  




CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided VCAA notice by RO letter dated in 
October 2004.  In the VCAA letter he was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  He was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  

By RO letter dated in March 2006, prior to the readjudication 
of the claim by the November 2006 supplemental statement of 
the case (SSOC), the Veteran was notified of the law and 
regulations governing effective dates and the assignment of 
disability ratings.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Nevertheless, where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of an NOD with the RO's rating of the disability does 
not trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
38 C.F.R. § 3.159(b)(3) (2009). 

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings.  Dingess at 19 Vet. App. 473. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim. 

The Veteran declined the opportunity to testify in support of 
his claim.  The RO has obtained the Veteran's service 
treatment records.  The Veteran was afforded an April 2005 VA 
rating examination.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  He 
has submitted reports of private audiometric testing in 1997, 
2005, and 2006.  

In the Informal Hearing Presentation it was requested that if 
an initial compensable rating could not be granted that the 
case be remanded for an up-to-date rating examination because 
private audiometric testing had revealed an increase in the 
Veteran's bilateral hearing loss.  However, after a review of 
the private audiometric testing it is clear that there has 
not been a significant change in the hearing acuity in either 
of the Veteran's ears and even assuming that the private 
testing were adequate for rating purposes, since it is not 
clear that the Maryland CNC standard was used in testing 
discrimination ability, that a compensable disability rating 
would not be warranted.  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  



General Rating Principles

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999).  

Bilateral Hearing Loss

Bilateral hearing loss is currently rated zero percent 
disabling under Diagnostic Code 6100.  

The Veteran has submitted the results of private audiometric 
testing conducted in March 1997.  At that time his pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 5, 35, 65, and 60, respectively, with average 
decibel loss rounded to 41.  Pure tone thresholds in the left 
ear at 1000, 2000, 3000, and 4000 Hertz were 5, 30, 60, and 
60 decibels, respectively, with an average decibel loss 
rounded to 39.  Speech recognition or discrimination was 100 
percent in the right ear and 100 in the left ear.  It was 
noted that he had a moderate bilateral high frequency, 
sensorineural, hearing loss.  

In a June 1997 statement a private audiologist reported that 
the March 1997 testing revealed had revealed a moderate 
bilateral high frequency, sensorineural, hearing loss.  The 
Veteran was a sales representative and he described 
considerable difficulties in normal conversations, especially 
when background noise was present.  He had tried a hearing 
aid in the left ear in March and had done well with 
amplification throughout the trial period.  

On VA audiology examination in April 2005 the Veteran's the 
pure tone thresholds in the right ear at 1000, 2000, 3000, 
and 4000 Hertz were 20, 45, 65, and 65, respectively, with 
average decibel loss rounded to 49.  Pure tone thresholds in 
the left ear at 1000, 2000, 3000, and 4000 Hertz were 20, 45, 
65, and 65, respectively, with average decibel loss rounded 
to 49.  Speech recognition or discrimination, using the 
Maryland CNC word list, was 80 percent in the right ear and 
84 in the left ear.  

The Veteran has submitted the results of private audiometric 
testing conducted in August 2005.  His pure tone thresholds 
in the right ear at 1000, 2000, 3000, and 4000 Hertz were 15, 
45, 65, and 70, respectively, with average decibel loss 
rounded to 49.  Pure tone thresholds in the left ear at 1000, 
2000, 3000, and 4000 Hertz were 20, 50, 70, and 70 decibels, 
respectively, with an average decibel loss rounded to 53.  
Speech recognition or discrimination was 88 percent in the 
right ear and 80 in the left ear.  

In an August 2005 statement a private audiologist reported 
that the Veteran currently used a hearing aid in his left ear 
which provided a fair degree of benefit.  Recently, he had 
noted increased difficulty hearing over a telephone, as well 
as in small groups and in noisy conditions.  He had a 
progressive high frequency sensorineural hearing loss and 
would benefit greatly from binaural amplification.  He would 
consider using a hearing aid in his right ear.  

The Veteran has submitted the results of private audiometric 
testing conducted in August 2006.  His pure tone thresholds 
in the right ear at 1000, 2000, 3000, and 4000 Hertz were 20, 
50, 65, and 75, respectively, with average decibel loss 
rounded to 53.  Pure tone thresholds in the left ear at 1000, 
2000, 3000, and 4000 Hertz were 25, 55, 65, and 70 decibels, 
respectively, with an average decibel loss rounded to 54.  
Speech recognition or discrimination was 88 percent in the 
right ear and 80 in the left ear.  The report of the testing 
reflects that there was a slight decline in hearing threshold 
since the last evaluation in August 2005.  He now used a 
hearing aid in the left ear. 

Analysis

In evaluating service-connected hearing impairment, a 
disability rating is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992). 

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b). 

"Puretone threshold average," as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e). 

1997 Private Audiometry

Applying the results of 1997 private audiometric testing to 
TABLE VI, the findings of the examination yield a numerical 
designation of I for the right ear as the average decibel 
loss of 41 is in the range between 0 to 41 average pure tone 
decibel hearing loss and the speech discrimination score of 
100 percent is in the range between of 92 and 100 percent of 
speech discrimination.  

The numerical designation for the left ear is also I as the 
average decibel loss of 39 decibels is in the range between 0 
to 41 average pure tone decibel hearing loss and the speech 
discrimination score of 100 percent is in the range between 
of 92 and 100 percent of speech discrimination.  

Entering the numeral designations of I and I to TABLE VII 
yields a disability rating of zero percent under Diagnostic 
Code 6100.  

2005 VA Audiometry

Applying the results of VA audiometric testing in April 2005 
to TABLE VI, the findings of the VA examination yield a 
numerical designation of III for the right ear as the average 
decibel loss of 49 is in the range between 42 to 49 average 
pure tone decibel hearing loss and the speech discrimination 
score of 80 percent is in the range between of 76 and 82 
percent of speech discrimination.  

The numerical designation for the left ear is also II as the 
average decibel loss of 49 decibels is in the range between 
42 to 49 average pure tone decibel hearing loss and the 
speech discrimination score of 84 percent is in the range 
between of 84 and 90 percent of speech discrimination.  

Entering the numeral designations of II and III to TABLE VII 
yields a disability rating of zero percent under Diagnostic 
Code 6100.  

2005 Private Audiometry

Applying the results of private audiometric testing in 2005 
to TABLE VI, the findings of the examination yield a 
numerical designation of II for the right ear as the average 
decibel loss of 49 is in the range between 42 to 49 average 
pure tone decibel hearing loss and the speech discrimination 
score of 88 percent is in the range between of 84 and 90 
percent of speech discrimination.  

The numerical designation for the left ear is also IV as the 
average decibel loss of 53 decibels is in the range between 
50 to 57 average pure tone decibel hearing loss and the 
speech discrimination score of 80 percent is in the range 
between of 76 and 82 percent of speech discrimination.  

Entering the numeral designations of II and IV to TABLE VII 
yields a disability rating of zero percent under Diagnostic 
Code 6100.  

2006 Private Audiometry

Applying the results of private audiometric testing in 2006 
to TABLE VI, the findings of the examination yield a 
numerical designation of II for the right ear as the average 
decibel loss of 53 is in the range between 50 to 57 average 
pure tone decibel hearing loss and the speech discrimination 
score of 88 percent is in the range between of 84 and 90 
percent of speech discrimination.  

The numerical designation for the left ear is also IV as the 
average decibel loss of 54 decibels is in the range between 
50 to 57 average pure tone decibel hearing loss and the 
speech discrimination score of 80 percent is in the range 
between of 76 and 82 percent of speech discrimination.  

Entering the numeral designations of II and IV to TABLE VII 
yields a disability rating of zero percent under Diagnostic 
Code 6100.  

As to all of the test results, i.e., 1997, 2005, and 2006, 
the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 
decibels or more; and the puretone threshold were not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  Thus, under 38 C.F.R. § 4.86(b)), an exceptional 
pattern of hearing impairment is not shown under 38 C.F.R. 
§ 4.86.  

"The Secretary [of VA], in an internal guidance document, 
recently reaffirmed the need for VA audiologists to describe 
the effect of a hearing disability on a claimant's 
occupational functioning and daily activities."  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

"The policy of describing the results of all tests conducted 
makes sense, particularly in the context of the 
extraschedular rating provision.  38 C.F.R. § 3.321(b).  
Unlike the rating schedule for hearing loss, § 3.321(b) does 
not rely exclusively on objective test results to determine 
whether a referral for an extraschedular rating is warranted.  
The Secretary's policy facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  

Here, the Veteran has used a hearing aid in the left ear.  He 
had reported working as a sales representative.  However, 
there is no evidence that he was given restrictions as to 
that employment that were related to his hearing loss.  

Thus, there is no impact upon his occupational activities.  
The Veteran has not otherwise described any adverse impact 
upon his employment or his daily activities, although the 
fact that he has had to use hearing aids indicates that there 
has most likely been at least some minimal adverse impact.  
This is sufficient to comply with the applicable VA policies.  
See Martinak, Id. 

The Board finds that since the claim for service connection 
was filed in 2004 the Veteran's service-connected hearing 
loss has not been compensably disabling, so his rating cannot 
be "staged" because this represents his greatest level of 
functional impairment attributable to this condition during 
that time period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

For this reason, the preponderance of the evidence is against 
the claim for a compensable rating for bilateral hearing 
loss.  38 U.S.C.A. § 5107(b).  Accordingly, the criteria for 
an initial compensable disability rating for bilateral 
hearing loss are not met.  



Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance but not from considering whether the case 
should be referred for that purpose and must do so if the 
schedular rating criteria are inadequate and the issue is 
either raised by the claimant or reasonably raised by the 
evidence.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008) 
(citing Thun v. Peake, 22 Vet. App. 111, 115 - 19 (2008); 
aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009)).  The 
inadequacy of the schedular criteria is a threshold 
determination, without which further extraschedular 
consideration is not required.  This requires a comparison of 
the level of disability and symptomatology with the schedular 
rating.  If the latter reasonably describe the disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule and the assigned 
schedular rating is adequate.  If not, secondly, it must be 
determined whether the disability picture exhibits other 
related factors, an exceptional or unusual disability picture 
with related factors as marked interference with employment 
(but not marked interference obtaining or retaining 
employment) or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  Thun v. Peake, 22 Vet. App. 111, 115 - 19 (2008)) 
(citing VAOPGCPREC 6-96); aff'd Thun v. Peake, 572 F.3d 1366 
(Fed.Cir. 2009). 

In this case, the disability picture is not shown to be 
incapable of accurate evaluation with the use of the 
schedular rating criteria.  Also, the hearing loss is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  The Veteran 
has not been hospitalized on account of the service-connected 
hearing loss and it has not caused marked interference with 
his employment, i.e., beyond that contemplated by his 
assigned rating, or otherwise rendered impractical the 
application of the regular schedular standards.  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating. 




ORDER

An initial compensable rating for bilateral hearing loss is 
denied. 


REMAND

With regard to the claim for an initial rating in excess of 
10 percent for tinnitus, in the Veteran's April 2006 VA Form 
9 he implicitly disagreed with the assignment of only a 10 
percent initial rating for tinnitus.  This was within one 
year of the notification, by RO letter of July 2005, of the 
grant of service connection for tinnitus and the initial 
assignment of a 10 percent disability rating.  

By filing an NOD, the Veteran has initiated appellate review 
of this issue.  The next step in the appellate process is for 
the RO to issue to the Veteran and the Veteran's 
representative a statement of the case (SOC).  See 38 C.F.R. 
§ 19.29 (2009); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  Consequently, this matter must be remanded to the RO 
for the issuance of a SOC.  The Board emphasizes, however, 
that to obtain appellate review of an issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue to the Veteran and the 
Veteran's representative an SOC addressing the 
claim for an initial rating in excess of 10 
percent for tinnitus.  Along with the SOC, the 
RO must furnish to the Veteran and the 
Veteran's representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and afford the 
Veteran and the Veteran's representative the 
applicable time period for perfecting an appeal 
as to this issue.

The Veteran and the Veteran's representative 
are hereby reminded that appellate 
consideration of the matter identified above, 
an initial rating in excess of 10 percent for 
tinnitus, may be obtained only if a timely 
appeal is perfected.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


